[gn404rmebpmn000001.jpg]

Exhibit 10.48

 

 

January 30, 2018

 

PERSONAL AND CONFIDENTIAL

 

Darlene Deptula-Hicks

[*****************]

[*****************]

 

 

Re:Separation Agreement

 

Dear Darlene:

This letter confirms your separation from employment with T2 Biosystems, Inc.
(the “Company”).    This letter also proposes an agreement between you and the
Company.

Entitlements and Obligations

Your employment with the Company is ending effective on January 30, 2018
(“Separation Date”).  The Company has paid you for all salary accrued through
that date and all accrued but unused vacation time. Regardless of whether you
enter into an agreement with the Company, the Company shall:

 

•

reimburse you for any outstanding, reasonable business expenses that you have
incurred on the Company’s behalf through the termination of your employment,
after the Company’s timely receipt of appropriate documentation pursuant to the
Company’s business expense reimbursement policy.  

You also have certain rights as a terminated employee in the Company’s Section
401(k) plan, which shall not be affected by whether or not you enter into an
agreement with the Company.

For your part, you are subject to continuing obligations under your
Non-Competition/Non-Disclosure/Invention Assignment Agreement with the Company
dated May 1, 2017 (the “Non-Competition Agreement”), including your obligations
to maintain the confidentiality of Company confidential information, return
Company documents and other property and to adhere to certain non-competition
and non-solicitation obligations.  Please note that your obligation to return
Company property under Section 2 of the Non-Competition Agreement includes,
without limitation, your obligation to return all Company equipment that is
currently in your possession.

Any stock options to purchase shares of the Company’s common stock pursuant to
the stock option agreements (“Stock Options”) that have been granted to you
prior to the Separation Date that have not vested and become exercisable on or
prior to the Separation Date shall, in accordance with the terms of each such
grant, be forfeited on the Separation Date and shall not thereafter become
vested or exercisable.  With respect to any Stock Options that have been granted
to you prior to the

--------------------------------------------------------------------------------

Separation Date that are vested and exercisable as of the Separation Date,
unless exercised prior to the date that is three (3) months following the
Separation Date (the “Expiration Date”), all such Stock Options shall expire and
may not be exercised after the Expiration Date.  

Agreement

The remainder of this letter proposes an agreement (the “Agreement”) between you
and the Company.  The purpose of this Agreement is to establish an amicable
arrangement for ending your employment relationship, including releasing the
Company and related persons or entities from any claims and permitting you to
receive separation pay and related benefits.

You acknowledge that you are entering into this Agreement knowingly and
voluntarily.  It is customary in employment separation agreements for a
departing employee who is receiving severance pay to release the employer from
any possible claims, even if the employer believes, as is the case here that no
such claims exist.  By proposing and entering into this Agreement, the Company
is not admitting in any way that it violated any legal obligation that it owed
to you.  

With those understandings, you and the Company agree as follows:

1.Separation from Employment

This confirms that your employment with the Company ended effective on January
30, 2018. You acknowledge that you have been paid all salary and accrued but
unused vacation time due to you in connection with your employment.    

You agree that, on or before the date you sign this Agreement, you will submit a
letter to the Company in which you formally resign from your positions as CFO
and Treasurer.

You agree that the Company has no obligation (contractual, statutory or
otherwise) to rehire, recall or re-employ you in the future.

2.Severance Pay; Restricted Stock Units

The Company shall pay you severance pay (“Severance Pay”) consisting of (A)
salary continuation for six (6) months (the “Severance Period”) of salary at
your final base salary rate (the “Salary Continuation Payments”), until you have
received a total of $170,000.00 in severance payments. The Company shall make
the Salary Continuation Payments to you beginning on the first normal Company
payroll date following the Effective Date, as defined below  These payments
shall be considered severance pay, shall be made in accordance with the
Company’s usual payroll practices and shall be subject to deductions and
withholdings required by law.  During the Severance Period, you agree to provide
the Company prompt advance notice of your employment in any capacity by any
other company, entity, organization or person, or engagement for services to be
performed in any capacity (as a consultant or otherwise) for any other company,
entity, organization or person.

The Company shall also grant you on the Effective Date hereof 8,976 restricted
stock units (“RSU’s”) under the Company’s 2014 Incentive Award Plan (the “2014
Plan”). The terms and conditions of the RSU’s shall be set forth in a Restricted
Stock Unit Agreement to be executed by yourself and the Company, and such RSU’s
shall vest on the first anniversary of the Effective

2

 

--------------------------------------------------------------------------------

Date, subject to your continued compliance with the terms of this Agreement,
including, but not limited to Sections 5 and 6 hereof.

3.Continuing Obligations

You acknowledge that your obligations under the Non-Competition Agreement shall
continue in effect, including without limitation your obligations to maintain
the confidentiality of Confidential Information as defined in the
Non-Competition Agreement, to return documents and other property of the Company
and that you will not engage in prohibited competition or solicitation. A copy
of the Non-Competition Agreement is enclosed as Exhibit A and is incorporated
into this Agreement by reference.

You further understand that, pursuant to the Defend Trade Secrets Act of 2016,
you shall not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that is made: (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.  Further, you understand that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (i) files any
document containing the trade secret under seal; and (ii) does not disclose the
trade secret, except pursuant to court order.

As a condition to the payment of Severance Pay and the awarding of RSUs, you
also agree to be available until July 31, 2018, upon reasonable advance notice
(it being agreed that 24 hours is reasonable) by telephone during the Company’s
regular business hours for the purpose of discussing questions from the Company
regarding any matter relating to the services performed by you during your
employment with the Company.  

4.Release of Claims

In consideration for, among other terms, the Severance Pay and RSUs, to which
you acknowledge you would otherwise not be entitled, you, on behalf of yourself
and your past, present or future heirs, spouse, legal representatives, executor
agents and assigns, voluntarily release and forever discharge the Company, its
affiliated and related entities, its and their respective predecessors,
successors and assigns, its and their respective employee benefit plans and
fiduciaries of such plans, and the current, former and future officers,
directors, shareholders, employees, attorneys, accountants, agents, independent
contractors, insurers and reinsurers of each of the foregoing in their official
and personal capacities (collectively referred to as the “Releasees”) generally
from all claims, demands, debts, damages and liabilities of every name and
nature, known or unknown (“Claims”) that, as of the date when you sign this
Agreement, you have, ever had, now claim to have or ever claimed to have had
against any or all of the Releasees.  This release includes, without limitation,
the following:

 

•

Claims relating to compensation, salary, overtime, minimum wage, meal breaks,
deductions, reporting pay, unpaid wages, salary, commissions, bonuses, vacation
pay, compensatory time, sick pay, holiday pay, severance pay, expense

3

 

--------------------------------------------------------------------------------

 

reimbursements, incentive compensation, stock, stock options, leaves,
retaliation, multiple damages or attorneys’ fees, including but not limited to
Claims conferred by or arising under M.G.L. c. 149, §§148 et seq (also known as
the Massachusetts Wage Act), M.G.L. c. 151 (also known as the Massachusetts
Minimum Fair Wage Law), the New Hampshire wage and hour laws, the Fair Labor
Standards Act or any other state, federal or local wage and hour laws;

 

 

•

Claims relating to any contracts of employment, express or implied;

 

 

•

Claims for “wrongful discharge,” breach of privacy, defamation, or any other
tort or under common law;

 

 

•

Claims for attorneys’ fees and costs;

 

 

•

Claims relating to harassment, discrimination, retaliation, and/or civil rights;
and

 

 

•

Claims otherwise conferred by or arising under any federal, state, and/or
municipal law including but not limited to the Title VII of  the Civil Rights
Act, the Equal Pay Act, 42 U.S.C. §1981, the Age Discrimination in Employment
Act (“ADEA”), the Older Workers Benefit Protection Act (“OWBPA”), the Americans
with Disabilities Act, the Family and Medical Leave Act, the Worker Adjustment
and Retraining Notification Act, the Employee Retirement Income Security Act,
the Massachusetts Fair Employment Practices Act, the Massachusetts Equal Rights
Law, the New Hampshire Law Against Discrimination, and similar provisions under
the laws of the Commonwealth of Massachusetts, the state of New Hampshire, or
any other state or municipality, all as amended.

 

Provided, however, that this release shall not affect your rights under this
Agreement or your rights to any vested benefits to which you may be entitled
under the Company’s Section 401(k) plan.

 

You agree not to accept damages of any nature, other equitable or legal remedies
for your own benefit or attorney’s fees or costs from any of the Releasees with
respect to any Claim released by this Agreement.  As a material inducement to
the Company to enter into this Agreement, you represent that you have not
assigned any Claim to any third party.

This release does not restrict your right to file administrative claims under
federal or state law, nor does it in any way bar or prohibit the contact or
cooperation with, or participation in, any proceeding before a federal or state
administrative agency, including but not limited to the Equal Employment
Opportunity Commission (“EEOC”); provided, however, that you waive any right to
recover monetary damages or other personal relief in connection with any such
proceeding.

 

5.Confidentiality of Agreement-Related Information

You agree, to the fullest extent permitted by law, to keep all Agreement-Related
Information completely confidential.  “Agreement-Related Information” means the
negotiations leading to this

4

 

--------------------------------------------------------------------------------

Agreement and the existence and terms of this Agreement.  Notwithstanding the
foregoing, you may disclose Agreement-Related Information to your spouse, your
attorney and your financial advisors, and to them only provided that they first
agree for the benefit of the Company to keep Agreement-Related Information
confidential.  You represent that you have not made any disclosures that would
have been contrary to the foregoing obligation if it had then been in effect.  

This provision, however, shall not apply to communications from or with the EEOC
or other government agency.

6.Nondisparagement

You agree not to make any disparaging statements concerning the Company or any
of its current or former officers, directors, shareholders, employees or
agents.  You represent that you have not made any such disparaging statements.
These nondisparagement obligations shall not in any way affect your obligation
to testify truthfully in any legal proceeding.  

This provision, however, shall not apply to communications from or with the EEOC
or other government agency.

7.Other Provisions

(a)Return of Payment; Forfeiture of RSU’s.  If you breach any of your
obligations under this Agreement, in addition to any other legal or equitable
remedies the Company may have for such breach, you shall return the Severance
Pay to the Company and any unvested RSU’s shall be forfeited.    

(b)Absence of Reliance.  In signing this Agreement, you are not relying upon any
promises or representations made by anyone at or on behalf of the Company.  

(c)Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.  

(d)Waiver.  No waiver of any provision of this Agreement shall be effective
unless made in writing and signed by the waiving party.  The failure of a party
to require the performance of any term or obligation of this Agreement, or the
waiver by a party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.  

(e)Governing Law; Interpretation.  This Agreement shall be interpreted and
enforced under the laws of the Commonwealth of Massachusetts, without regard to
conflict of law principles.  In the event of any dispute, this Agreement is
intended by the parties to be construed as a whole, to be interpreted in
accordance with its fair meaning, and not to be construed strictly for or
against either you or the Company or the “drafter” of all or any portion of this
Agreement.  

5

 

--------------------------------------------------------------------------------

(f)Entire Agreement.  This Agreement constitutes the entire agreement between
you and the Company.  This Agreement supersedes any previous agreements or
understandings between you and the Company, except the Non-Competition Agreement
and any other obligations specifically preserved in this Agreement.  

(g)Time for Consideration; Effective Date.  You acknowledge that you have been
given the opportunity to consider this Agreement for twenty-one (21) days before
signing it (the “Consideration Period”) and that you have knowingly and
voluntarily entered into this Agreement.  To accept this Agreement, you must
return a signed original or a signed PDF copy of this Agreement so that it is
received by the undersigned at or before the expiration of the Consideration
Period.  If you sign this Agreement before the end of the Consideration Period,
you acknowledge by signing this Agreement that such decision was entirely
voluntary and that you had the opportunity to consider this Agreement for the
entire Consideration Period.    

You have the right to revoke this Agreement for a period of seven (7) days
following the signing of this Agreement (the “Revocation Period”).  If you wish
to revoke this agreement, you must deliver notice to Kelley Morgan, Senior
Director of HR, via email at [********]@t2biosystems.com, stating the intent to
revoke on or before 5:00 p.m. on the seventh (7th) day following the signing of
this Agreement. In the event this general release is revoked, this Agreement
will be null and void in its entirety, and you will not receive the benefits of
this Agreement.

(h)This Agreement shall become effective on the first business day following the
expiration of the Revocation Period (the “Effective Date”).

(i)Counterparts.  This Agreement may be executed in separate counterparts.  When
all counterparts are signed, they shall be treated together as one and the same
document.

(j)Medicare. You represent and warrant that no Medicare or Medicaid liens,
claims, demands, subrogated interests, or causes of action of any nature or
character exist or have been asserted arising from or related to your employment
with Company or arising from any Claim released above.  You further agree that
you and not the Releasees shall be responsible for satisfying all such liens,
claims, demands, subrogated interests, or cause of action that may exist or have
been asserted or that may in the future exist or be asserted.

Please indicate your agreement to the terms of this Agreement by signing and
returning to me the original or a PDF copy of this letter within the time period
set forth above.

6

 

--------------------------------------------------------------------------------

 

Very truly yours,

T2 Biosystems, Inc.

 

By: _______________________________________________________________

Kelley MorganDate

Sr. Director, Human Resources

 

 

 

Enclosure (Exhibit A—Non-Competition Agreement)

 

 

You are advised to consult with an attorney before signing this Agreement. This
is a legal document.  Your signature will commit you to its terms.  By signing
below, you acknowledge that you have carefully read and fully understand all of
the provisions of this Agreement and that you are knowingly and voluntarily
entering into this Agreement.  

 

______________________________________________________________________

Darlene Deptula-HicksDate

 

 

7

 